DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed July 28, 2022 have been received and considered by Examiner.

WITHDRAWN OBJECTIONS
The objection to claims 3 and 6 has been withdrawn due to Applicant’s amendments in claims 3 and 6 in the Amendment filed July 28, 2022.

WITHDRAWN REJECTIONS
The 35 U.S.C. 103 rejections based on Swenson (US 2002/0192404) have been withdrawn due to Applicant’s amendment in claims 1 and 9 in the Amendment filed July 28, 2022 requiring that the barrier layer is most thin at the axial center of the bottom portion. Examiner notes that Swenson does not teach or suggest that the barrier layer exist at the axial center at the bottom of the preform. As discussed during the July 18, 2002 Interview, the lines that cross through the axial center at the bottom of the preform in Fig. 22, 23, and 24 are drawing guide lines, and is not representative of the barrier layer (the barrier layer ends to the left and right of the axial center at the bottom of the preform).

NEW REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 2, 12, 15 and 16 of U.S. Patent No. 11,390,416 (US ‘416) in view of Shepherd et al. (USPN 4,835,214). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:

In regard to claim 1, independent claim 1 of the instant application encompasses claim 23 of US ‘416 (which depends upon claim 1, and therefore includes all limitations of claim 1), except the claims of US ‘416 do not recite that the passive CO2 barrier layer “is blended with polyethylene terephthalate (PET)”.
Shepherd et al., however, teach articles such as bottles that are formed via blow molding formed of a barrier material (see, for example, col. 1, lines 15-32 and col. 2, lines 5-10 and 13-19).  Shepherd et al. additionally teach that blends of EVOH and PET are known to be useful in making containers having good gas barrier properties (col. 1, lines 37-39). Since Shepherd et al. establish that blends of EVOH and PET are known to be useful in making containers having good gas barrier properties (that is, that blends of EVOH and PET are good barrier materials), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a blend of EVOH and PET as the material of the barrier layer of claims 23 and 1 of US ‘416.

	In regard to the claimed property “wherein the container is configured to be filled at a gas fill volume of 1.5 q.v. resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life”:

	In regard to the specified gas fill volume of 1.5 q.v. that the container that is formed from the preform is configured to be filled at, Examiner notes that gas fills a container no matter the size of the container, so the specified gas fill volume of the container does not specify the size of the container (no particular size of the container formed from the preform is required by this recitation). Plastic containers are capable of holding a gas fill volume of a large range. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g).

In regard to the claimed result of “no more than 19% CO2 loss over 40 weeks or less of shelf life”, since the claims of US ‘416 in combination with Shepherd et al. teach a preform having all structural and compositional limitations for the reasons provided above, one of ordinary skill in the art would have expected that the container formed from the preform taught by the claims of US ‘416 in combination with Shepherd et al. would have the claimed property (“no more than 19% CO2 loss over 40 weeks or less of shelf life”). Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 2, claim 2 of the instant application corresponds to claim 2 of US ‘416.

	In regard to claim 7, claim 23 of US ‘416 teach the preform as discussed above in regard to claim 1. Claim 12 of US ‘416 recites that the bottle formed from the preform is a bottle for beer or wine (claim 12). 
	While the claims of US ‘416 do not explicitly teach that the preform is configured to form a carbonated soft drink bottle of a size of 8 oz to 2 L, one of ordinary skill in the art would have recognized that any PET bottle (a bottle having PET as the material that would touch the contents of the bottle) such as the bottles of US ‘416 would be capable of being a carbonated soft drink bottle, and it further would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the size of the bottle to form a bottle that would contain/store the desired amount of liquid for a particular end use (and one of ordinary skill in the art at the time of the filing of the application would have recognized that a container volumes of between 8 oz to 2L are suitable volumes for beer or wine bottles, and soda bottles).

In regard to claim 8, the ranges disclosed in claims 15 and 16 of US ‘416 greatly overlaps with the claimed range of 5 to 40 wt. % for the relative weight of the barrier layer (additionally, claim 1 of US ‘416 recites that the weight of the barrier layer is 8 to 50 wt. % of the total weight of the preform). One of ordinary skill in the art would have recognized that the ranges recited for the inner and outer portions of the base layer of the claims of US ‘416 would overlap with the ranges claimed to claim 8 of the instant application, since only the barrier layer and base layers are recited in both the instant application and the claims of US ‘416.
Claims 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 2, 12, 15 and 16 of U.S. Patent No. 11,390,416 (US ‘416) in view of Shepherd et al. (USPN 4,835,214), and in further view of Bourgeois (US 2005/0084635).
 
Although the claims at issue are not identical, they are not patentably distinct from each other because:

	In regard to claim 3, in regard to MXD6 recited in claim 3, US ‘416 and Shepherd et al. teach the preform as discussed above in regard to claim 1.
	US ‘416 and Shepherd et al. do not teach that the barrier layer includes any of the polymers recited in claim 3.
Bourgeois, however, teaches containers such as bottles (Fig. 1A, 2A) that are formed via blow molding of a preform (paragraph 0020) formed of a layer of a barrier material (see, for example, paragraph 0016).  Bourgeois teaches that (a) blends of EVOH and polyamide and (b) blends of PET and a polyamide, or a combination of these, are suitable materials for the barrier layer (paragraph 0016). Bourgeois teach that the preferred polyamide is MXD-6 (paragraph 0016). Since Bourgeois establish that (a) blends of EVOH and polyamide and (b) blends of PET and a polyamide, or a combination of these, are suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle, and that polyamide MXD-6 is the preferred polyamide, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the blend of EVOH and PET of the barrier layer taught by US ‘416 and Shepherd et al. with a blend of EVOH, PET, and polyamide MXD-6, since Bourgeois teaches that (a) blends of EVOH and polyamide and (b) blends of PET and a polyamide, or a combination of these, are suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle.

	In regard to claims 3 and 6, in regard to PGA recited in claims 3 and 6, US ‘416 and Shepherd et al. teach the preform as discussed above in regard to claim 1.
US ‘416 and Shepherd et al. do not teach that the barrier layer includes any of the polymers recited in claims 3 and 6.
Bourgeois, however, teaches containers such as bottles (Fig. 1A, 2A) that are formed via blow molding of a preform (paragraph 0020) formed of a layer of a barrier material (see, for example, paragraph 0016).  Bourgeois teaches that (a) EVOH, (b) blends of EVOH and polyamide, (c) blends of EVOH and PGA, and (d) blends of PET and a nylon, or a combination of two or more of these are suitable materials for the barrier layer (paragraph 0016). Since Bourgeois establish that (a) EVOH, (b) blends of EVOH and polyamide, (c) blends of EVOH and PGA, and (d) blends of PET and a polyamide, or a combination of two or more of these are suitable materials for the barrier layer are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the blend of EVOH and PET of the barrier layer taught by US ‘416 and Shepherd et al. with a blend of EVOH, PET, polyamide and PGA, as the material of the barrier layer, since Bourgeois teaches that (a) EVOH, (b) blends of EVOH and polyamide, (c) blends of EVOH and PGA, and (d) blends of PET and a polyamide, or a combination of two or more of these are suitable materials for the barrier layer/s of a blow molded container such as a bottle.

	In further regard to claim 6, in regard to the claimed relative weight of the amount of PGA in the barrier layer relative to the sum of the weight of the base layer and the barrier layer, while US ‘416, Shepherd et al. and Bourgeois do not explicitly teach the relative amounts or ranges for the relative amounts for a component of a barrier layer of at least two components (for example the relative amount of PGA in the blend of EVOH, PET and PGA), since claim 1 of US ‘416 recites that the relative weight of the barrier layer is 8 to 50 wt.%, and claims 15 and 16 recite narrower ranges with 8 to 50 wt.%, one of ordinary skill in the art would have recognized that the relative amount of PGA in the blend of EVOH, PET and PGA in the barrier layer of US ‘416 of the preform taught by US ‘416, Shepherd et al. and Bourgeois may be varied such that the amount of PGA in the entire preform is about, or exactly, 10% relative to the weight of the entire preform (which is the sum of the weight of the base layer having the inner and outer portions and the barrier layer). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the relative amount of the barrier layer, and/or the amount of PGA in the blend of EVOH, PET and PGA in order to achieve the desired degree of barrier resistance, depending upon the particular intended end use, such as the particular liquid to be stored in the bottle, the intended time the liquid is to be stored, etc., including to a relative amount of the PGA of about 10% of the entire preform.

Claims 9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 2, 12, 15 and 16 of U.S. Patent No. 11,390,416 (US ‘416) in view of Bourgeois (US 2005/0084635), and in further view of Rashid et al. (USPN 6,123,211).

Although the claims at issue are not identical, they are not patentably distinct from each other because:

In regard to claim 9, independent claim 9 of the instant application encompasses claim 23 of US ‘416 (which depends upon claim 1, and therefore includes all limitations of claim 1), except the claims of US ‘416 do not recite that the passive CO2 barrier layer is polyglycolic acid (PGA), or that the weight of the PGA barrier layer is 5% of the weight of the preform.

Bourgeois, however, teaches containers such as bottles (Fig. 1A, 2A) that are formed via blow molding (paragraph 0020) formed of a layer of a barrier material (see, for example, paragraph 0016).  Bourgeois teaches that PGA is a suitable material for the barrier layer (paragraph 0016). Since Bourgeois establish that PGA is a known suitable material for the barrier material of the barrier layer/s of a blow molded container such as a bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used PGA as the barrier material of the claims of US ‘416.

	In regard to the claimed property “wherein the container is configured to be filled at a gas fill volume of 1.5 q.v. resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life”:

	In regard to the specified gas fill volume of 1.5 q.v. that the container that is formed from the preform is configured to be filled at, Examiner notes that gas fills a container no matter the size of the container, so the specified gas fill volume of the container does not specify the size of the container (no particular size of the container formed from the preform is required by this recitation). Plastic containers are capable of holding a gas fill volume of a large range. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g).

In regard to the claimed result of “no more than 19% CO2 loss over 40 weeks or less of shelf life”, since the claims of US ‘416 in combination with Shepherd et al. teach a preform having all structural and compositional limitations for the reasons provided above, one of ordinary skill in the art would have expected that the container formed from the preform taught by the claims of US ‘416 in combination with Shepherd et al. would have the claimed property (“no more than 19% CO2 loss over 40 weeks or less of shelf life”). Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to the weight of the barrier layer being 5 wt.% of the preform, Rashid et al. teach a preform configured to form a carbonated beverage container having a barrier layer and a base layer (combination of PET layers 38 and 39, see Fig. 5 and col. 3, lines 17-32) having an inner portion with an inner surface at a carbonated product side of the preform (PET layer 39, Fig. 5), and an outer portion with an outer surface at an outer bottle side of the preform (PET layer 38, Fig. 5). Rashid et al. teach that that barrier materials are expensive (costly), and that it is desirable to minimize the amount of barrier material used to minimize costs, and the tapering of the barrier layer taught by Rashid et al. (Fig. 5, thickness of the barrier layer is tapered as the barrier layer approaches the bottom of the preform, and the barrier layer is thinnest at the bottom in the axial center) results in a reduction in use of the expensive barrier material (col. 3, lines 23-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have minimized the amount of the barrier layer in the preform to such low amounts as 5% in order to minimize the use of expensive barrier materials.

	In regard to claim 11, US ‘416 and Bourgeois teach the preform as discussed above in regard to claim 9.
The claims of US ’416 do not teach that the barrier layer includes a blend of PET and PGA, which is required by the combination of claims 11 and 9 of the instant application.

Bourgeois teach that the barrier layer may include a blend of (a) PGA and (b) a blend of PET and a polyamide (paragraph 0016). Since Bourgeois establish that blends of (a) PGA and (b) a blend of PET and a polyamide are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the PGA of the barrier layer taught by Rashid et al. and US ’416 as discussed above in regard to claim 9 with a blend of PET and PGA, since Bourgeois teaches that blends of PET and PGA are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle.

	In regard to claims 13 and 14, claim 23 of US ‘416 and Bourgeois teach the preform as discussed above in regard to claim 9.  Claim 12 of US ‘416 recites that the container may be used to store beer or wine. Bourgeois teaches that the bottle may be used to store soft drinks (paragraph 0026).
	While the claims of US ‘416 do not explicitly teach that the preform is configured to form a carbonated soft drink bottle of a size of 8 oz to 2 L, one of ordinary skill in the art would have recognized that any PET bottle (a bottle having PET as the material that would touch the contents of the bottle) such as the bottles of US ‘416 would be capable of being a carbonated soft drink bottle, and it further would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the size of the bottle to form a bottle that would contain/store the desired amount of liquid for a particular end use (and one of ordinary skill in the art at the time of the filing of the application would have recognized that a container volumes of between 8 oz to 2L are suitable volumes for beer or wine bottles, and soda bottles).

In regard to claim 15, the ranges disclosed in claims 15 and 16 of US ‘416 greatly overlaps with the claimed range of 5 to 40 wt. % for the relative weight of the barrier layer. One of ordinary skill in the art would have recognized that the ranges recited for the inner and outer portions of the base layer of the claims of US ‘416 would overlap with the ranges claimed to claim 15 of the instant application, since only the barrier layer and base layers are recited in both the instant application and the claims of US ‘416.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life” of the recitation “wherein the container is configured to be filled at a gas fill volume of 1.5 q.v. resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life” of independent claims 1 and 9 does not appear to be an accurate representation of the graph in Fig. 11: the line for the 1.5 gas fill volume (with triangular data points) is at the top of the graph in Fig. 11. 19% CO2 loss appears to be a fixed parameter of the testing disclosed in paragraph 0040 of the Published Application (US 2021/0086401): in other words, there is no range of “no more than 19% CO2 loss” disclosed in the application as originally filed. Examiner additionally notes that the x axis of the graph of Fig. 11 is not weeks, but “Barrier Layer Position (relative to carbonated product side)”. Considering the preceding statements, the phrase “resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life” of the recitation “wherein the container is configured to be filled at a gas fill volume of 1.5 q.v. resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life” does not recite what is shown in Fig. 11 and described in paragraph 0040 of the Published Application (US 2021/0086401), and therefore the recitation constitutes new matter.

Claims 2, 3, 6-8 and 11-15 are rejected for the same reasons that claims 1 and 9 are rejected since claims 2, 3, 6-8 and 11-15 depend upon one of claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The range of claim 15 of “5 to 40 wt. %” is broader than the single value of 5 wt. % of claim 9, and therefore claim 15 does not further limit claim 9 (and, rather, improperly broadens the scope of claim 9).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid et al. (USPN 6,123,211) in view of Shepherd et al. (USPN 4,835,214).
	In regard to claims 1 and 2, Rashid et al. teach a preform configured to form a carbonated beverage container (see Fig. 5 and accompanying description), the preform comprising:

a finish defining an opening (upper portion of preform in Fig. 5 including the neck ring and above);

a body portion extending from the finish (portion extending from just below neck ring to bottom in Fig. 5);

a bottom portion at an end of the preform opposite to the finish (bottom shown in Fig. 5),

a longitudinal axis of the preform extends through an axial center of the bottom portion (longitudinal axis travels vertically as the preform is shown in Fig. 5);

a base layer (combination of PET layers 38 and 39, see Fig. 5 and col. 3, lines 17-32) included with the body portion and the bottom portion (Fig. 5), the base layer has an inner portion with an inner surface at a carbonated product side of the preform (PET layer 39, Fig. 5), and an outer portion with an outer surface at an outer bottle side of the preform (PET layer 38, Fig. 5) (note that PET layers 38 and 39 are connected at the top of the preform, just as in Applicant’s invention [see Applicant’s Fig. 2]); and

a passive CO2 barrier layer (tapered EVOH layer 37) between the inner portion (PET layer 39) and the outer portion (PET layer 38) of the base layer, the passive CO2 barrier layer extending along the body portion to the bottom portion, and across the bottom portion (see Fig. 5), the passive CO2 barrier layer is arranged closer to the inner surface than the outer surface (see bottom of Fig. 5). Note that Rashid et al. specifically identify the tapered EVOH layer as a CO2 barrier layer at col. 2, lines 51-59. The tapered EVOH layer is a passive barrier, rather than an active barrier, because it does not include any active substance in the EVOH (that is not EVOH) that actively scavenges CO2.

	The passive CO2 barrier layer (the tapered EVOH layer of Rashid et al.) decreases in thickness as the passive CO2 barrier layer extends along the bottom portion such that the passive CO2 barrier layer is most thin at the axial center of the bottom portion (see Fig. 5).

Rashid et al. do not teach that the passive CO2 barrier layer (the tapered EVOH layer 37) is blended with polyethylene terephthalate (PET); that is, Rashid et al. do not teach that the passive CO2 barrier layer is of a blend of EVOH and PET.
Shepherd et al., however, teach articles such as bottles that are formed via blow molding formed of a barrier material (see, for example, col. 1, lines 15-32 and col. 2, lines 5-10 and 13-19).  Shepherd et al. additionally teach that blends of EVOH and PET are known to be useful in making containers having good gas barrier properties (col. 1, lines 37-39). Since Shepherd et al. establish that blends of EVOH and PET are known to be useful in making containers having good gas barrier properties (that is, that blends of EVOH and PET are good barrier materials), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the EVOH of the EVOH barrier layer of Rashid et al. with a blend of EVOH and PET as the material of the barrier layer, since Shepherd et al. teach that blends of EVOH and PET are known to be useful in making containers having good gas barrier properties. Examiner notes, that even though Shepherd et al. appears to establish that EVOH/PEN blends perform better than, and unexpectedly over, EVOH/PET blends (see, for example, col. 2, lines 29-45 and col. 3, lines 27-39), Shepherd et al. establish that EVOH/PET blends themselves are a suitable, and good, barrier material for containers, so there is no teaching away of EVOH/PET blends in Shepherd et al. Shepherd et al. establishes that EVOH/PET blends are good, suitable barrier materials. 

	In regard to the claimed property “wherein the container is configured to be filled at a gas fill volume of 1.5 q.v. resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life”:

	In regard to the specified gas fill volume of 1.5 q.v. that the container that is formed from the preform is configured to be filled at, Examiner notes that gas fills a container no matter the size of the container, so the specified gas fill volume of the container does not specify the size of the container (no particular size of the container formed from the preform is required by this recitation). Plastic containers are capable of holding a gas fill volume of a large range. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g).

In regard to the claimed result of “no more than 19% CO2 loss over 40 weeks or less of shelf life”, since Rashid et al. and Shepherd et al. teach a preform having all structural and compositional limitations for the reasons provided above, one of ordinary skill in the art would have expected that the container formed from the preform taught by Rashid et al. and Shepherd et al. would have the claimed property (“no more than 19% CO2 loss over 40 weeks or less of shelf life”). Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to claim 7, Rashid et al. and Shepherd et al. teach the preform as discussed above in regard to claim 1. Rashid et al. teach that the bottle formed from the preform is a bottle for carbonated beverages (col. 2, lines 37-50). Shepherd et al. also teach that the container / bottle is for carbonated beverages (col. 1, lines 23-28).
	While Rashid et al. and Shepherd et al. do not explicitly teach that the preform is configured to form a carbonated soft drink bottle of a size of 8 oz to 2 L, one of ordinary skill in the art would have recognized that any PET bottle (a bottle having PET as the material that would touch the contents of the bottle) such as the bottles of Rashid et al. and Shepherd et al. would be capable of being a carbonated soft drink bottle (Examiner notes Rashid et al. and Shepherd et al. teach carbonated beverages, but do not explicitly teach soft drinks / soda), and it further would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the size of the bottle to form a bottle that would contain/store the desired amount of liquid for a particular end use.

	In regard to claim 8, Rashid et al. and Shepherd et al. teach the preform as discussed above in regard to claim 1.

In regard to the claimed relative weights of the barrier layer, the inner portion of the base layer and the outer portion of the base layer relative to the sum of the weight of the base layer and the barrier layer, while Rashid et al. and Shepherd et al. do not explicitly teach the relative amounts or ranges for the relative amounts, one of ordinary skill in the art would have recognized that Fig. 5 of Rashid et al. shows a barrier layer that falls within the claimed range of about 5 to 40% for the barrier layer relative to the weight of the entire preform (which is the sum of the weight of the base layer having the inner and outer portions and the barrier layer), and additionally, one of ordinary skill in the art would have recognized that the dimensions of the tapering barrier layer specified in col. 3, lines 34-53 are dimensions for the barrier layer shown in Fig. 5 that results in the weight of the barrier layer falling within the claimed range of about 5 to 40% relative to the weight of the entire preform. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the relative amount of the barrier layer to such values as those within the claimed range of 5 to 40% in order to achieve the desired degree of barrier resistance, depending upon the particular intended end use, such as the particular liquid to be stored in the bottle, the intended time the liquid is to be stored, etc., and one of ordinary skill in the art would have recognized that Fig. 5 shows relative amounts of the inner and outer portions of the base layer that fall within the claimed respective ranges for the inner and outer portions of the base layer as those of the claimed preform. Examiner further notes, that fact that the outer portion of the base layer (PET layer 38) is thicker than inner portion of the base layer (PET layer 39) is consistent with the claimed ranges of 10 to 45 % for the inner layer, and at least 50 % for the outer layer.

	In further regard to claim 8, Rashid et al. teach that barrier materials are expensive (costly), and that it is desirable to minimize the amount of barrier material used to minimize costs, and the tapering of the barrier layer taught by Rashid et al. (Fig. 5, thickness of the barrier layer is tapered as the barrier layer approaches the bottom of the preform, and the barrier layer is thinnest at the bottom in the axial center) results in a reduction in use of the expensive barrier material (col. 3, lines 23-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have minimized the amount of the barrier material in the preform to low amounts including in the low end of the claimed range of 5 to 40 wt. % in order to minimize the use of expensive barrier materials. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid et al. (USPN 6,123,211) in view of Shepherd et al. (USPN 4,835,214), and in further view of Bourgeois (US 2005/0084635).
	In regard to claim 3, in regard to MXD6 recited in claim 3, Rashid et al. and Shepherd et al. teach the preform as discussed above in regard to claim 1.
	Rashid et al. and Shepherd et al. do not teach that the barrier layer includes any of the polymers recited in claim 3.
Bourgeois, however, teaches containers such as bottles (Fig. 1A, 2A) that are formed via blow molding of a preform (paragraph 0020) formed of a layer of a barrier material (see, for example, paragraph 0016).  Bourgeois teaches that (a) blends of EVOH and polyamide and (b) blends of PET and a polyamide, or a combination of these, are suitable materials for the barrier layer (paragraph 0016). Bourgeois teach that the preferred polyamide is MXD-6 (paragraph 0016). Since Bourgeois establish that (a) blends of EVOH and polyamide and (b) blends of PET and a polyamide, or a combination of these, are suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle, and that polyamide MXD-6 is the preferred polyamide, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the blend of EVOH and PET of the barrier layer taught by Rashid et al. and Shepherd et al. with a blend of EVOH, PET, and polyamide MXD-6, since Bourgeois teaches that (a) blends of EVOH and polyamide and (b) blends of PET and a polyamide, or a combination of these, are suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle.

	In regard to claims 3 and 6, in regard to PGA recited in claims 3 and 6, Rashid et al. and Shepherd et al. teach the preform as discussed above in regard to claim 1.
Rashid et al. and Shepherd et al. do not teach that the barrier layer includes any of the polymers recited in claims 3 and 6.
Bourgeois, however, teaches containers such as bottles (Fig. 1A, 2A) that are formed via blow molding of a preform (paragraph 0020) formed of a layer of a barrier material (see, for example, paragraph 0016).  Bourgeois teaches that (a) EVOH, (b) blends of EVOH and polyamide, (c) blends of EVOH and PGA, and (d) blends of PET and a nylon, or a combination of two or more of these are suitable materials for the barrier layer (paragraph 0016). Since Bourgeois establish that (a) EVOH, (b) blends of EVOH and polyamide, (c) blends of EVOH and PGA, and (d) blends of PET and a polyamide, or a combination of two or more of these are suitable materials for the barrier layer are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the blend of EVOH and PET of the barrier layer taught by Rashid et al. and Shepherd et al. with a blend of EVOH, PET, polyamide and PGA, as the material of the barrier layer, since Bourgeois teaches that (a) EVOH, (b) blends of EVOH and polyamide, (c) blends of EVOH and PGA, and (d) blends of PET and a polyamide, or a combination of two or more of these are suitable materials for the barrier layer/s of a blow molded container such as a bottle.

	In further regard to claim 6, in regard to the claimed relative weight of the amount of PGA in the barrier layer relative to the sum of the weight of the base layer and the barrier layer, while Rashid et al., Shepherd et al. and Bourgeois do not explicitly teach the relative amounts or ranges for the relative amounts for the barrier layer or a component of the barrier layer (for example the relative amount of PGA in the blend of EVOH, PET and PGA), one of ordinary skill in the art would have recognized that the relative amount of PGA in the blend of EVOH, PET and PGA in the barrier layer shown in Fig. 5 of Rashid et al. may be varied such that the amount of PGA in the entire preform is about, or exactly, 10% relative to the weight of the entire preform (which is the sum of the weight of the base layer having the inner and outer portions and the barrier layer). It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the relative amount of the barrier layer, and/or the amount of PGA in the blend of EVOH, PET and PGA in order to achieve the desired degree of barrier resistance, depending upon the particular intended end use, such as the particular liquid to be stored in the bottle, the intended time the liquid is to be stored, etc., including to a relative amount of the PGA of about 10% of the entire preform.

	In further regard to claim 6, Rashid et al. teach that barrier materials are expensive (costly), and that it is desirable to minimize the amount of barrier material used to minimize costs, and the tapering of the barrier layer taught by Rashid et al. (Fig. 5, thickness of the barrier layer is tapered as the barrier layer approaches the bottom of the preform, and the barrier layer is thinnest at the bottom in the axial center) results in a reduction in use of the expensive barrier material (col. 3, lines 23-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have minimized the amount of the PGA barrier layer in the barrier layer in the preform to such low amounts as 10% in order to minimize the use of expensive barrier materials (PET is a very common material used in bottles and is less expensive than the higher barrier materials [the combination of claim 1 and claim 6 requires that the barrier layer is a blend of PET and PGA]).

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid et al. (USPN 6,123,211) in view of Bourgeois (US 2005/0084635).
	In regard to claims 9 and 12, Rashid et al. teach a preform configured to form a carbonated beverage container (see Fig. 5 and accompanying description), the preform comprising:

a finish defining an opening (upper portion of preform in Fig. 5 including the neck ring and above);

a body portion extending from the finish (portion extending from just below neck ring to bottom in Fig. 5);

a bottom portion at an end of the preform opposite to the finish (bottom shown in Fig. 5),

a longitudinal axis of the preform extends through an axial center of the bottom portion (longitudinal axis travels vertically as the preform is shown in Fig. 5);

a base layer (combination of PET layers 38 and 39, see Fig. 5 and col. 3, lines 17-32) included with the body portion and the bottom portion (Fig. 5), the base layer has an inner portion with an inner surface at a carbonated product side of the preform (PET layer 39, Fig. 5), and an outer portion with an outer surface at an outer bottle side of the preform (PET layer 38, Fig. 5) (note that PET layers 38 and 39 are connected at the top of the preform, just as in Applicant’s invention [see Applicant’s Fig. 2]); and

a passive CO2 barrier layer (tapered EVOH layer 37) between the inner portion (PET layer 39) and the outer portion (PET layer 38) of the base layer, the passive CO2 barrier layer extending along the body portion to the bottom portion, and across the bottom portion (see Fig. 5), the passive CO2 barrier layer is arranged closer to the inner surface than the outer surface (see bottom of Fig. 5). Note that Rashid et al. specifically identify the tapered EVOH layer as a CO2 barrier layer at col. 2, lines 51-59. The tapered EVOH layer is a passive barrier, rather than an active barrier, because it does not include any active substance in the EVOH (that is not EVOH) that actively scavenges CO2.

	The passive CO2 barrier layer (the tapered EVOH layer of Rashid et al.) decreases in thickness as the passive CO2 barrier layer extends along the bottom portion such that the passive CO2 barrier layer is most thin at the axial center of the bottom portion (see Fig. 5).

Rashid et al. do not teach that the passive CO2 barrier layer is of polyglycolic acid (PGA).

Bourgeois, however, teaches containers such as bottles (Fig. 1A, 2A) that are formed via blow molding (paragraph 0020) formed of a layer of a barrier material (see, for example, paragraph 0016).  Bourgeois teaches that blends of EVOH and PGA, and EVOH or PGA separately, are suitable materials for the barrier layer (paragraph 0016). Since Bourgeois establish that blends of EVOH and PGA, and EVOH or PGA separately, are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the EVOH of the EVOH barrier layer of Rashid et al. with a blend of EVOH and PGA, or to have replaced the EVOH of Rashid et al. with solely PGA, as the material of the barrier layer of Rashid et al., since Bourgeois teaches that blends of EVOH and PGA, and EVOH or PGA separately, are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle.
	In regard to the claimed property “wherein the container is configured to be filled at a gas fill volume of 1.5 q.v. resulting in no more than 19% CO2 loss over 40 weeks or less of shelf life”:

	In regard to the specified gas fill volume of 1.5 q.v. that the container that is formed from the preform is configured to be filled at, Examiner notes that gas fills a container no matter the size of the container, so the specified gas fill volume of the container does not specify the size of the container (no particular size of the container formed from the preform is required by this recitation). Plastic containers are capable of holding a gas fill volume of a large range.

In regard to the claimed result of “no more than 19% CO2 loss over 40 weeks or less of shelf life”, since Rashid et al. and Bourgeois teach a preform having all structural and compositional limitations for the reasons provided above, one of ordinary skill in the art would have expected that the container formed from the preform taught by Rashid et al. and Bourgeois would have the claimed property (“no more than 19% CO2 loss over 40 weeks or less of shelf life”). Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to the claimed relative weight of the amount of the PGA barrier layer relative to the sum of the weight of the base layer and the barrier layer of 5%, while Rashid et al. and Bourgeois do not explicitly teach the relative amounts or ranges for the relative amounts for the barrier layer, one of ordinary skill in the art would have recognized that the relative amount of barrier layer shown in Fig. 5 of Rashid et al. may be varied such that the amount of the barrier layer in the entire preform is about, or exactly, 5% relative to the weight of the entire preform (which is the sum of the weight of the base layer having the inner and outer portions and the barrier layer) in order to achieve the desired degree of barrier resistance, depending upon the particular intended end use, such as the particular liquid to be stored in the bottle, the intended time the liquid is to be stored, etc., including to a relative amount of the PGA of about 5% of the entire preform.

	Additionally, Rashid et al. teach that barrier materials are expensive (costly), and that it is desirable to minimize the amount of barrier material used to minimize costs, and the tapering of the barrier layer taught by Rashid et al. (Fig. 5, thickness of the barrier layer is tapered as the barrier layer approaches the bottom of the preform, and the barrier layer is thinnest at the bottom in the axial center) results in a reduction in use of the expensive barrier material (col. 3, lines 23-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have minimized the amount of the barrier layer in the preform to such low amounts as 5% in order to minimize the use of expensive barrier materials.

	In regard to claim 11, Rashid et al. and Bourgeois teach the preform as discussed above in regard to claim 9.
Bourgeois teach that the barrier layer may include a blend of (a) PGA and (b) a blend of PET and a polyamide (paragraph 0016). Since Bourgeois establish that blends of (a) PGA and (b) a blend of PET and a polyamide are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the PGA of the barrier layer taught by Rashid et al. and Bourgeois as discussed above in regard to claim 9 with a blend of PET and PGA, since Bourgeois teaches that blends of PET and PGA are known suitable materials for the barrier material of the barrier layer/s of a blow molded container such as a bottle.

	In regard to claims 13 and 14, Rashid et al. and Bourgeois teach the preform as discussed above in regard to claim 9. Rashid et al. teach that the bottle formed from the preform is a bottle for carbonated beverages (col. 2, lines 37-50). Bourgeois also teach that the container / bottle is for carbonated beverages (see, for example, Table 2 on page 3 and paragraph 0025).
	While Rashid et al. and Bourgeois do not explicitly teach that the preform is configured to form a carbonated soft drink bottle of a size of 8 oz to 2 L (claim 14) or at least 8 oz (claim 13), one of ordinary skill in the art would have recognized that any PET bottle (a bottle having PET as the material that would touch the contents of the bottle) such as the bottles of Rashid et al. and Bourgeois would be capable of being a carbonated soft drink bottle (Examiner notes Rashid et al. and Bourgeois teach carbonated beverages, but do not explicitly teach soft drinks / soda), and it further would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the size of the bottle to form a bottle that would contain/store the desired amount of liquid for a particular end use.

	In regard to claim 15, Rashid et al. and Bourgeois teach the preform as discussed above in regard to claim 9.

In regard to the claimed relative weights of the barrier layer, the inner portion of the base layer and the outer portion of the base layer relative to the sum of the weight of the base layer and the barrier layer, while Rashid et al. and Bourgeois do not explicitly teach the relative amounts or ranges for the relative amounts, one of ordinary skill in the art would have recognized that Fig. 5 of Rashid et al. shows a barrier layer that falls within the claimed range of about 5 to 40% for the barrier layer relative to the weight of the entire preform (which is the sum of the weight of the base layer having the inner and outer portions and the barrier layer), and additionally, one of ordinary skill in the art would have recognized that the dimensions of the tapering barrier layer specified in col. 3, lines 34-53 are dimensions for the barrier layer shown in Fig. 5 that results in the weight of the barrier layer falling within the claimed range of about 5 to 40% relative to the weight of the entire preform. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the relative amount of the barrier layer to such values as those within the claimed range of 5 to 40% in order to achieve the desired degree of barrier resistance, depending upon the particular intended end use, such as the particular liquid to be stored in the bottle, the intended time the liquid is to be stored, etc., and one of ordinary skill in the art would have recognized that Fig. 5 shows relative amounts of the inner and outer portions of the base layer that fall within the claimed respective ranges for the inner and outer portions of the base layer as those of the claimed preform. Examiner further notes, that fact that the outer portion of the base layer (PET layer 38) is thicker than inner portion of the base layer (PET layer 39) is consistent with the claimed ranges of 10 to 45 % for the inner layer, and at least 50 % for the outer layer.

	In further regard to claim 15, Rashid et al. teach that barrier materials are expensive (costly), and that it is desirable to minimize the amount of barrier material used to minimize costs, and the tapering of the barrier layer taught by Rashid et al. (Fig. 5, thickness of the barrier layer is tapered as the barrier layer approaches the bottom of the preform, and the barrier layer is thinnest at the bottom in the axial center) results in a reduction in use of the expensive barrier material (col. 3, lines 23-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have minimized the amount of the barrier material in the preform to low amounts including in the low end of the claimed range of 5 to 40 wt. % in order to minimize the use of expensive barrier materials. 

Response to Arguments
Applicant’s arguments are moot due to the withdrawal of the 35 U.S.C. 103 rejections based on Swenson (US 2002/0192404) due to the withdrawal of these rejections in response to the Amendment filed July 28, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788